          Case 3:19-cv-00838-JWD-SDJ         Document 42     09/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

RONALD REEL (#356002)
                                                          CIVIL ACTION NO.
VERSUS
                                                          19-838-JWD-SDJ
JAMES M. LeBLANC, ET AL.

                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 3, 2021 (Doc. 41), to no objection was

filed,

         IT IS ORDERED that the Motion for Summary Judgment filed by Marcus Jones and

Tammy Hendrickson (Doc. 27) is DENIED and that this case is referred back to the

undersigned for further proceedings.

         Signed in Baton Rouge, Louisiana, on September 3, 2021.

                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
